DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 20-27 and 30-39 are current in the application.  Claims 20-27 and 30-39 are currently under examination. Claims 1-19 and 28-29 have been cancelled by Applicant. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 2, 2020 was filed after the mailing date of the Office Action on May 15, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see Remarks pages 7-10, filed November 2, 2020, with respect to the rejection(s) of claim(s) 20-27 and 30-39 under 35 U.S.C. 102 and 103 over Yoshida, etc. as not explicitly teaching a system and method for producing hydrogen gas where the cathode comprises a proton exchange interface constituting a separator between the first zone and the second zone, where the separator has a front side positioned in the first zone and facing the anode, and a back side positioned in the second zone and comprising hydrogenase-like enzymes, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Mr. Joseph Jasper on November 18, 2021.

The application has been amended as follows: 
Claim 23.  The photocatalytic device according to claim 20, wherein the photocatalytic system in contact with the aqueous phase includes a coating of the anode. 
Claim 24. The photocatalytic device according to claim 20, wherein the anode includes a catalyst and/or a catalytic system other than the photocatalytic system. 
Claim 25. The photocatalytic device according to claim 24, wherein the  further includes 
Claim 26. Cancelled.
Claim 27.  The photocatalytic device according to claim 20, wherein the anode includes a carbon grid. 
Claim 30.  The photocatalytic device according to claim 20, further including a means for contacting on the anode. 
Claim 38.  A method for producing hydrogen gas with the photocatalytic device according to claim 20, the method comprising: irradiating the photocatalytic system in contact with the aqueous phase present in the first zone, by the light source, to generate oxygen gas, electrons, and protons via the oxidation reaction in the aqueous phase at the anode via the aqueous phase at the anode. 
Claim 39. A method of using the device according to claim 20, the method comprising: dissociating the aqueous phase; and producing the hydrogen gas. 
Response to Amendment
The affidavit under 37 CFR 1.132 filed November 2, 2020 is sufficient to overcome the rejection of claims 20-27 and 30-39 based upon Yoshida etc. as not teaching a system and method for producing hydrogen gas where the cathode comprises a proton exchange interface constituting a separator between the first zone and the second zone, where the separator has a front side positioned in the first zone and facing the anode, and a back side positioned in the second zone and comprising hydrogenase-like enzymes, where the second zone contains non-aqueous solvent/electrolyte. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as stated above, Applicant’s affidavit has overcome the rejections claims 20-27 and 30-39 based upon Yoshida etc.
Furthermore, Kufryk et al (US 2010/0200049 A1) teaches a photoelectrochemical cell using enzymes and membrane where enzymes are deposited on the anode, but does not teach a second non-aqueous zone.  Therefore, the claims of record are allowable over Kufryk et al. 
Gust Jr. et al (US 2007/0184309 A1) teaches a photobiofuel cell using enzymes and membrane, where the enzymes are in solution in photoanode half-cell, and does not teach a second non-aqueous zone.  Therefore, the claims of record are allowable over Gust Jr. et al.
Lian et al (US 2013/0240349 A1) a photosensitizer system with a hydrogenase enzyme as photocatalyst, but does not teach using a membrane in the system.   Therefore, the claims of record are allowable over Lian et al.
 Calkins et al teaches a photoelectrode bearing photosystem II complex, with membranes immobilized on the electrodes (Abstract), but does not teach a second non-aqueous zone.  Therefore, the claims of record are allowable over Calkins et al.

Hambourger et al teaches hydrogen production with a photoelectrochemical cell using hydrogenase enzyme on the cathode (Abstract) but does not teach a second non-aqueous zone.  Therefore, the claims of record are allowable over Hambourger et al. 
Joo et al teaches hydrogen production with a photoelectrochemical cell using hydrogenase enzyme on the cathode (Abstract) but does not teach a second non-aqueous zone.  Therefore, the claims of record are allowable over Joo et al. 
Shim et al teaches hydrogen production with a photoelectrochemical cell using hydrogenase enzyme on the photoanode (Abstract) but does not teach a second non-aqueous zone.  Therefore, the claims of record are allowable over Shim et al.
 Yoon et al teaches hydrogen production with a photoelectrochemical cell using hydrogenase enzyme on photoanode (Fig. 1) but does not teach a second non-aqueous zone.  Therefore, the claims of record are allowable over Yoon et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 20-25, 27 and 30-39 are allowed. Claim 26 has been cancelled by Examiner’s amendment.  Claims 1-19, 28-29 are cancelled. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M RAPHAEL whose telephone number is (571)270-5991. The examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. RAPHAEL
Examiner
Art Unit 1794




/C.M.R/Examiner, Art Unit 1794       

/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794